Agreement on Transfer of the Patent




Party A (the transferred party): Fujian Zhong De Technology Stock Co., Ltd.
 Legal Representative: Yang Qin (abbreviated as Party A in the following)

              

Party B (the transferring party): Ou Taiming  ID Number: 350127195407102593
(Abbreviated as Party B in the following)




Party A and B have reached an agreement based on mutual benefits and equality
through negotiation.




1.

Related Items on Transfer of the Patent

Title of the Patent: Various Use of Polyamide Hot-melt Adhesive and Its make

The Patent Number: ZL00132072.6

The Inventor of the Patent: Liang Zicai

Certificate Number: 197256

2.

Price for the Transfer: 6 million RMB

3.

Ways of Payment: 1 million RMB should be given on the day the agreement is
signed, and the balance should be paid within a month.

4.

Other Stipulations: After the agreement is signed, Party B must not use the
patent technology alone or allow others if not staffs to use it for ever. Party
A and B promise to act according to the law of patent of P.R. China.

5.

The agreement takes effect once it is signed. Party A and B should negotiate to
solve what is not included in the agreement.

6.

The agreement is duplicated and each party has one.





--------------------------------------------------------------------------------




Party A (seal): Fujian Zhong De

Party B: Ou Taiming

Technology Stock Co., Ltd.   

Signature:

Legal Representative: Yang Qin                         

Seal:                                            




Address:

Number 15 Longshou Xincun Longtian

Fulu Industry Area Longtian town Fulu Industry Area Longtian town Fuqing city
       Fuqing city          

     

ID Number: 350127195407102593

                                                   

                                                   Sep. 26, 2005





























--------------------------------------------------------------------------------

Acceptance




 I declare as follows to Fujian Zhong De Technology Stock Co., Ltd:

I will strictly act according to the signed contract with Liang Zicai, the
inventor of various uses of Polyamide Hot-melt Adhesive and its make. If there
were any disputes, I should be responsible for it. Fujian Zhongde Technology
Stock Co., Ltd. is not related to any disputes. I guarantee with my shares in
Fujian Zhong De Technology Stock Co., Ltd.




  

                                                         Guarantee: Ou Taiming

                                                         Seal:

                                                         ID Number:
350127195407102593

Date: Sep 26, 2005



























